Citation Nr: 1728017	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-48 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection of shortening of the right leg secondary to the Veteran's service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1981 to April 1988.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the St. Petersburg, Florida Regional Office (RO).  The claim remaining on appeal was remanded by the Board in June 2016 and is now ready for appellate review.  

In January 2015, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.

FINDING OF FACT

The weight of the evidence is against a conclusion that there is shortening of the right leg that is related to the service-connected right ankle disability.  


CONCLUSION OF LAW

The criteria for service connection for the right leg shortening secondary to the Veteran's service-connected right ankle disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

VA has met all statutory and regulatory notice and duty to assist requirements. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S.   Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen. The revised 38 C.F.R. § 3.310 provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability

Summarizing the contentions and evidence of record with the above criteria in mind, the Veteran, to include in sworn testimony to the undersigned (see January 12, 2015, Hearing Transcript beginning at page 50) has contended that his right leg is physically shorter than his left leg because of the changes in his gait after his surgery for his service connected right ankle disability (residuals, status post twist injury and triple arthrodesis with traumatic arthritis).  Supporting the Veteran's contention is a December 2008 statement from a private physician referring to a leg length discrepancy post operatively on the Veteran's right foot as a result of a fusion performed in 1987.  Reports from a physical examination performed in conjunction with this statement do not reflect any indication of right leg shortening.  Moreover, in March 2010, a VA examination found that the Veteran's legs were both exactly 35.5 inches long.  

The March 2010 VA examiner did state that while there was no physical shortening of the right leg, "pelvic obliquity" was causing an "apparent" shortening of the right leg.  The examiner offered no opinion as to a relationship between pelvic obliquity and service.  The Veteran's hips were then examined by a VA medical examiner in May 2012, and the examiner stated that there was no evidence of a right hip condition.  The examiner who conducted a July 2015 VA examination again found that there was no objective evidence of a leg length differential.  At this examination, the Veteran was offered an x-ray of his extremities which the Veteran declined as he was satisfied with the adequacy of the examination. 

In order to determine, conclusively, whether the Veteran currently has\d an actual or perceived leg length discrepancy that was etiologically related to the service-connected right ankle disability, the Board remanded the case in June 2016 for the completion of a VA medical examination addressing this matter.  The requested examination was conducted in October 2016, and resulted in conclusions that there was no evidence of shortening of the right leg or pelvic obliquity.  The examiner found that both matters could be "more accurately determined radiologically," and the Veteran was accordingly scheduled for a full length x-ray/bone length exam to more definitively determine whether there was shortening of the right leg or a pelvic obliquity.  However, the Veteran, on two occasions, did not attend this testing, and there is no indication in the record, or contention, that he was not notified of the time and place of such testing.  

With respect to the Veteran's, repeated, failure to report for a full length x-ray, the duty to assist is not a "one way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, and in the absence of any apparent cause for his failure to report for the procedure, VA is not obliged to remand this appeal again in order to obtain a full length x-rays.  Rather, the Board will simply adjudicate the Veteran's service connection claim based upon the evidence that is currently of record.  

In short, and notwithstanding the reference to right leg shortening in the December 2008 physician's statement, review of the evidence currently of record, to include the examination conducted in conjunction with the December 2008 statement, does not reveal any contemporaneous clinical evidence of shortening of the right leg at any time proximate to or during the appeal period.  As such, the criteria for service connection for the claimed disability are not met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (there must be current disability for a grant of service connection).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

With regard to the lay assertions of record, the Board recognizes that a layperson is competent provide evidence as to matters within his or her personal knowledge, to perhaps included leg shortening.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, such report must be weighed against the medical and other evidence-in this case, the lack of any contemporaneous clinical evidence of right  leg shortening at any time since or proximate to the time that the Veteran filed his claim for service connection.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Finally, to whatever extent the lay assertions are being advanced in an attempt to actually establish the presence of shortening of the right leg that is related to the service connected right ankle disability, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his  representative are shown to have the appropriate medical training and expertise, neither is competent to render a probative statement as to the presence of right leg shortening that may be related to the service connected right ankle disability.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

For the foregoing reasons, the Board concludes that the claim for service connection for shortening of the right leg secondary to the Veteran's service-connected right ankle disability must be denied.  In reaching this decision, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection of shortening of the right leg secondary to the Veteran's service-connected right ankle disability is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


